Citation Nr: 0432340	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-07 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for sciatica, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a mitral valve 
prolapse, currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for a hiatal 
hernia with gastroesophageal reflux disease, currently rated 
as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

5.  Entitlement to an increased (compensable) evaluation for 
a right hydrocele.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

7.  Entitlement to service connection for right carpal tunnel 
syndrome (claimed as a right shoulder and elbow disorder), as 
secondary to service-connected sciatica.

8.  Entitlement to service connection for a left knee 
disorder, as secondary to service-connected sciatica.

9.  Entitlement to service connection for migraine headaches.

10.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for depression, as secondary to service-
connected sciatica.

11.  Entitlement to service connection for depression, as 
secondary to service-connected mitral valve prolapse and 
right hydrocele.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran had active service from January 1982 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.



REMAND

The VCAA amended 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and added 38 U.S.C.A. § 
5103A ("Duty to assist claimants").  The amended duty to 
notify requires VA to notify a claimant of any information or 
evidence necessary to substantiate the claim and "which 
portion of [the] information and evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary . . . will 
attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 
5103(a); see 38 C.F.R. § 3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claims, and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claims, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating this claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).

The Board also notes that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  
Although the July 2000 decision from SSA has been associated 
with the claims folder, records used by the SSA in making its 
decision have not, and should be obtained.

Further, the Board notes that the veteran's service-connected 
sciatica has been rated under Diagnostic Code 5293.  The VA 
Schedule for Rating Disabilities was revised with respect to 
the regulations applicable to rating intervertebral disc 
syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect through September 22, 2002).  The 
Board observes that the regulations were further revised, 
effective from September 26, 2003.  68 Fed. Reg. 51,454-58 
(Aug. 27, 2003).  Disabilities and injuries of the spine are 
now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243, with Diagnostic Code 5243 as the new code for 
intervertebral disc syndrome.  A review of the record reveals 
that the RO has not considered these revised regulations in 
the evaluation of the veteran's low back disability.  Due 
process requires that the RO consider these regulations prior 
to appellate consideration of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Moreover, under the criteria applicable to the veteran's 
service-connected mitral valve prolapse, a 10 percent rating 
is warranted where a workload of greater than seven METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  A 
30 percent rating is warranted where a workload of greater 
than five METs but not greater than seven METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure; where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104; Diagnostic Code 7000.  
The Board notes, however, that the November 2001 VA 
examination does not reflect a METS determination.  In light 
of this fact, and the veteran's contention that this 
condition has worsened, a new VA examination should be 
scheduled.

Finally, by rating action in May 2003, the RO denied claims 
of (1) entitlement to service connection for right carpal 
tunnel syndrome (claimed as a right shoulder and elbow 
disorder), as secondary to service-connected sciatica; (2) 
entitlement to service connection for a left knee disorder, 
as secondary to service-connected sciatica; (3) entitlement 
to service connection for migraine headaches; (4) whether new 
and material evidence has been received to reopen a 
previously disallowed claim of entitlement to service 
connection for depression, as secondary to service-connected 
sciatica; and (5) entitlement to service connection for 
depression, as secondary to service-connected mitral valve 
prolapse and right hydrocele.  In July 2003, a notice of 
disagreement was received as to these issues.  See 38 C.F.R. 
§ 20.201.  However, the RO has not issued a statement of the 
case on these issues, and no appeal has been perfected.  The 
Court has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with 
and satisfied.  This includes notifying 
the appellant (1) of the information 
and evidence not of record that is 
necessary to substantiate the claims, 
(2) of the information and evidence 
that VA will seek to provide, and 
(3) of the information and evidence 
that the claimant is expected to 
provide.  The veteran should also be 
requested to provide any evidence in 
his possession that pertains to the 
claims.

2.  The RO should obtain copies of 
treatment records for the veteran from 
the Memphis VAMC since October 2002.

3.  The RO should obtain copies of all 
medical records relied upon by the SSA 
in making its July 2000 disability 
decision.

4.  The RO should schedule the veteran 
for a VA examination by a physician 
with appropriate expertise to determine 
the current severity of the veteran's 
service-connected sciatica.  The 
veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  

The extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The examiner is asked to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiner should assess the extent of 
any pain.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner 
should so state.  

In addition, based on examination 
findings and a review of the claims 
folder, the examiner is asked to 
specify, if possible, whether the 
veteran has experienced incapacitating 
episodes (i.e., periods of acute signs 
and symptoms due to the service-
connected low back disability that 
require bed rest prescribed by a 
physician and treatment by a physician) 
of intervertebral disc syndrome over 
the past 12 months, and identify the 
total duration of those episodes over 
the past 12 months.  

The examiner is also asked to identify, 
if possible, the signs and symptoms 
resulting from sciatica that are 
present constantly, or nearly so.  Any 
abnormal sciatic, peroneal, popliteal 
or other nerve findings due to 
intervertebral disc syndrome should be 
described in detail and the degree of 
any paralysis, neuritis or neuralgia 
should be set forth (i.e., mild, 
moderate, severe or complete).  

Additionally, the examiner is asked to 
provide a specific opinion as to the 
interference with employability 
attributable to the veteran's service-
connected sciatica.  

5.  Thereafter, the RO should arrange 
for an examination of the veteran to 
determine the severity of his service-
connected mitral valve prolapse.  The 
examiner should determine the level of 
METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimate of the 
level of METs at which dyspnea, 
fatigue, angina, dizziness or syncope 
develops should be provided expressed 
in METs.  To the extent possible, the 
examiner should state whether there is 
evidence of cardiac hypertrophy or 
dilation on electrocardiogram, 
echocardiogram or X-ray.  The examiner 
should determine the number, if any, of 
episodes of acute congestive heart 
failure in the past year and, unless it 
would be medically unadvisable, 
determine the level of left ventricular 
ejection fraction.  The report of the 
examination should be associated with 
the veteran's VA claims folder.

6.  The RO should then readjudicate 
claims 1 to 6, as set forth on the 
title page, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of 
this remand.  The RO should document 
its consideration of the regulatory 
revisions for rating the spine.  If the 
decision remains adverse to the 
veteran, the RO should furnish him and 
his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which 
to respond thereto.

7.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issues of (1) 
entitlement to service connection for 
right carpal tunnel syndrome (claimed 
as a right shoulder and elbow 
disorder), as secondary to service-
connected sciatica; (2) entitlement to 
service connection for a left knee 
disorder, as secondary to service-
connected sciatica; (3) entitlement to 
service connection for migraine 
headaches; (4) whether new and material 
evidence has been received to reopen a 
previously disallowed claim of 
entitlement to service connection for 
depression, as secondary to service-
connected sciatica; and (5) entitlement 
to service connection for depression, 
as secondary to service-connected 
mitral valve prolapse and right 
hydrocele.  The veteran should be 
informed of his appeal rights and of 
the actions necessary to perfect an 
appeal on these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


